Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. It is noted that the foreign documents and non-patent literature documents are not attached, however, the documents have been considered after reviewing the parent application 15/547,797 which includes the documents. 

Specification
The disclosure is objected to because of the following informalities: 
Page 1, line 6, recites “PCT/KP2017/001345” and should be “PCT/KR2017/001345”. The “KP” should be “KR”.

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1 recites “the through-hole has a pressing introducing portion whose inner diameter gradually decreases from the inlet towards the pressing portion, wherein an inner wall of the pressing introducing portion comprises a curved surface” in lines 33-35 and should be deleted because claim 1 previously recited “a pressing introducing portion extending from the inlet to the second boundary portion” in lines 15-16 and “the pressing introducing portion having a curved surface and an inner diameter that gradually decreases from the inlet towards the second boundary portion” in lines 23-24.
Claim 1 recites “an outer edge of the pressing introducing portion…having a predetermined curvature radius. “in lines 36-37 at the end of the claim and should be removed because it repeats the same limitations in lines 25-26.
Claim 11 recites “inserting the sealed sleeve into the first pipe” in line 3 and should be “inserting the sealed sleeve  to the first pipe” since the sleeve does not go inside the first pipe and is located over the first pipe.
Claim 11 recites “an outlet side of the sealed sleeve” in lines 9-10 and should be “the outlet side of the sealed sleeve” because claim 1 previously recited an outlet side of the seal sleeve.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the secondary boundary portion forms a boundary line dividing the pressing portion and the pressing introducing portion with no other intervening structure therebetween, such that the pressing portion and the pressing introducing portion are directly adjacent to each other” in lines 17-20 which is unclear how the pressing portion and the pressing introducing portion are directly adjacent if there is a “second boundary portion” dividing the pressing portion and the pressing introducing portion. The second boundary portion is shown in Fig. 2 at 330 which is a corner between the pressing introducing portion 340 and the pressing portion 310. It appears the claim attempts to claim the pressing introducing portion 340 and the pressing portion 310 in a two-dimensional sense, however, the invention is a three-dimensional structure where the second boundary portion 330 is at least a corner having a curved structure that defines the transition between the pressing introducing portion 340 and the pressing portion 310. For examination purposes, the limitation in lines 17-20 will be interpreted as “wherein the second boundary portion divides the pressing portion and the pressing introducing portion such that the pressing portion and the pressing introducing portion transition directly from the second boundary portion”.
Claim 1 recites “about” in lines 21-22 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear how much less than 20% is considered “about 20%” and how much more than 40% is considered “about 40%”. Further, the specification does not provide a special definition of the term “about” and is absent of the term “about”. For examination purposes, the limitation will be interpreted as “
Claim 5 recites “about” in line 2 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear how much less than 0.2 mm is considered “about 0.2 mm” and how much more than 2 mm is considered “about 2 mm”. Further, the specification does not provide a special definition of the term “about” and is absent of the term “about”. For examination purposes, the limitation will be interpreted as “
Claim 6 recites “about” in line 2 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear how much less than 5% is considered “about 5%” and how much more than 15% is considered “about 15%”. Further, the specification does not provide a special definition of the term “about” and is absent of the term “about”. For examination purposes, the limitation will be interpreted as “
Claim 7 recites “about” in lines 2-3 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear how much less than 1% is considered “about 1%” and how much more than 10% is considered “about 10%”. Further, the specification does not provide a special definition of the term “about” and is absent of the term “about”. For examination purposes, the limitation will be interpreted as “
Claim 9 recites “The sealed sleeve of claim 3…comprises the embossing structure…adjacent the outlet” which “the embossing structure” lacks antecedent basis and is unclear if claim 9 intended to initially introduce an embossing structure or depend from claim 4 that initially introduces an embossing structure. For examination purposes, claim 9 will be interpreted as being dependent on claim 4 instead of claim 3.
All dependent claims of these claims are rejected under 112th second paragraph by virtue of their dependency. Thus, claims 2-4, 8, and 10-11 are rejected under 112th second paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Thrift et al. (US 6,367,850 hereinafter “Thrift”).
In regard to claim 1, Thrift discloses a sealed sleeve (Fig. 1, 16) installed at an insertion coupling portion (Figs. 2 and 3, insertion coupling portion where 14 overlaps 12) in a state in which a first pipe and a second pipe are insertion coupled to each other (Fig. 1, first pipe 22 and second pipe 14) in order to seal couple the first pipe having a first outer diameter and a first inner diameter (Fig. 1, inner and outer diameter of 22) and the second pipe having a second outer diameter and a second inner diameter (Fig. 1, inner and outer diameter of 14) larger than the first outer diameter (Fig. 1, 14 overlaps 22 and therefore have a larger inner and outer diameter than 22), the sealed sleeve comprising: 
a pillar-shaped main body (Fig. 1, 16 has a pillar-shaped body and “pillar-shaped” is interpreted under broadest reasonable interpretation as a cylindrical shape) having a main body central shaft (Fig. 1, 16 has a main body central shaft similar to the applicant’s invention such that 16 is cylindrical and has a central longitudinal bore hole); and 
a through-hole formed through the main body central shaft (Fig. 1, through-hole of 16) and having an inlet (Fig. 1, entrance 36) as a second pipe side opening in an installation state (Figs. 1-3, inlet at 36 is at a second pipe side opening for the second pipe 14) and an outlet (Figs. 1-3, opening of 16 opposite of 36) as a first pipe side opening in the installation state (Figs. 1-3, indicated opening of 16 opposite of 36 is a first side opening that receives the first pipe 12), 
wherein the through-hole has: 
a pressing portion (Figs. 1-3, 50 is portion that presses against pipes 12 and 14) having a constant inner diameter (Fig. 1, 50 has a constant inner diameter) smaller than the second outer diameter of the second pipe (Figs. 1-2, 50 has a smaller diameter than the second outer diameter of the second pipe as shown) and adapted to hermetically press the insertion coupling portion (Figs. 1-3 shows how 16 hermetically seals pipes 12 and 14 together), wherein the pressing portion extends from a first boundary portion (Fig. 1, edge of 50 facing 20 can be interpreted as a first boundary portion) positioned at an outer edge of the outlet (Fig. 1) to a second boundary portion (Fig. 1, 40 and 48 can be interpreted as a second boundary portion) adjoining the pressing portion and a pressing introducing portion (Fig. 1, 38 is a pressing introducing portion for the second pipe 14) extending from the inlet to the second boundary portion (Fig. 1, 38 extends from the inlet to the indicated second boundary portion at 40 and 48), and 
wherein the second boundary portion divides the pressing portion and the pressing introducing portion such that the pressing portion and the pressing introducing portion transition directly from the second boundary portion (Fig. 1, the second boundary portion defined by 40 and 48 divides 38 and 50 such that 38 and 50 transition directly from the indicated second boundary portion. See above under the section 35 USC § 112),
the pressing introducing portion having a curved surface (Fig. 1, longitudinal cross-section of 38 is circular because 16 is cylindrical, therefore, 38 is a curved surface because the through-hole of 16 is circular) and an inner diameter that gradually decreases from the inlet towards the second boundary portion (Fig. 1, 38 decreases towards 40), 
wherein in a cross-sectional view of the main body central shaft, an outer edge of the pressing introducing portion forms a convex-shaped arc having a predetermined curvature radius (Fig. 1, the inclined surface of 38 has at least one corner at the opening 36 which is at least a convex-shaped arc with a curvature radius because the invention is a three-dimensional object and corners to some degree have a curvature radius), 
wherein the main body central shaft having a constant outer diameter extends from one end corresponding to one of the inlet or the outlet towards an opposing end corresponding of the other of the inlet or the outlet and extends past an outer surface of the main body central shaft corresponding to the second boundary portion (Fig. 1, outer diameter at 32 is constant and extends from one end to the other and extends past the indicated second boundary portion), -2-Application No.: 15/547797 Filing Date:July 31, 2017 
wherein in a mounting process of the sealed sleeve, as the sealed sleeve is gradually further inserted into the second pipe side, in order to gradually increase a pressure in which the sealed sleeve applies to the second pipe (Figs. 1-3 shows the mounting process of 16 which increases pressure when 16 slides over the second pipe 14).
Thrift does not expressly disclose wherein a length of the pressing portion is 20% to 40% of a length of the main body in a lengthwise direction of the central shaft.
While Thrift do not expressly disclose a length of the pressing portion is 20% to 40% of a length of the main body in a lengthwise direction of the central shaft; the length may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Thrift to have a length of the pressing portion is 20% to 40% of a length of the main body, as the length may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of increased compression strength along the length of the coupled pipes to prevent unwanted decoupling or leakage. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable."
After review of the specification on pages 10-16 regarding the range 20% to 40%, it appears the range lacks criticality since the length of the sleeve alone does not form the seal between the sleeve and the second pipe. Page 16 in lines 5-11 recites “A pressure step (a difference between the pressing portion inner diameter and the second outer diameter) is a most important factor that determines a force in which the sealed sleeve of the present invention operates in the seal coupler.”, therefore, the length of the sleeve alone is not sufficient to form a proper seal and would require at least the relative structure between the inner diameter of the pressing portion and the outer diameter of the second pipe. Accordingly, the claimed range of 20% to 40% of the pressing portion alone is an arbitrary value absent persuasive evidence that the length of the pressing portion alone provides a non-obvious and unexpected result. 
Lastly, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).
In regard to claim 2, Thrift discloses the sealed sleeve of claim 1, further comprising a front end pressing portion (Fig. 1, 40) between the pressing portion and the pressing introducing portion (Fig. 1, 40 is between 38 and 50), wherein an inner diameter of the front end pressing portion is larger than the constant inner diameter of the pressing portion (Fig. 1, 40 has a larger diameter than 50).
In regard to claim 3, Thrift discloses the sealed sleeve of claim 1, wherein the main body has an identification structure for distinguishing the inlet from the outlet by tactile sense (Fig. 1, the axial face of 16 facing 20 can be interpreted as an identification structure that distinguishes the inlet from the outlet by touch, and the user would be able to feel that it is larger than the end at 36 and that the end at 36 tapers and the end at 50 does not).
In regard to claim 6, Thrift discloses the sealed sleeve of claim 1 and the pressing portion inner diameter is less than the outer diameter of the second pipe (Fig. 1 and in 3:1-30 discloses the diameter 50 is less than the outer diameter of 14) but does not expressly disclose a difference between the inner diameter of the pressing portion and the second outer diameter is 5% to 15% of the second outer diameter. 
While Thrift do not expressly disclose the inner diameter of the pressing portion and the second outer diameter is 5% to 15% of the second outer diameter; the inner diameter may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Thrift to have the inner diameter of the pressing portion and the second outer diameter is 5% to 15% of the second outer diameter, as the inner diameter may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of a stronger seal. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable."
Further, the claimed range of 5% to 15% appears to be an arbitrary value in light of the specification. The specification on pages 16 to 18 describes exemplary embodiments 4-6 of the seal sleeve having an inner diameter of 5%, 10%, and 15% of the outer diameter of the second pipe compared to comparative examples 3 and 4 which are described as sleeves with lengths of 3% and 20% of the central shaft. However, the comparative examples 3 and 4 do not include information regarding the inner diameter of the pressing portion being less than 5% or more than 15%. Additionally, the specification fails to include any mention of the sealing performance below 5% and more than 15%. Therefore, the range of 5% to 15% are arbitrary values and the specification fails to provide persuasive evidence that the claimed range was critical.  
Lastly, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).
In regard to claim 7, Thrift discloses the sealed sleeve of claim 2 and the inner diameter of the pressing portion is less than the inner diameter of the front end pressing portion (Fig. 1, D6 of 50 is less than D4 of 40) but does not expressly disclose a difference between the inner diameter of the front end pressing portion and the inner diameter of the pressing portion is 1% to 10% of the inner diameter of the pressing portion.  
While Thrift do not expressly disclose a difference between the inner diameter of the front end pressing portion and the inner diameter of the pressing portion is 1% to 10% of the inner diameter of the pressing portion; the inner diameter may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Thrift to have a difference between the inner diameter of the front end pressing portion and the inner diameter of the pressing portion is 1% to 10% of the inner diameter of the pressing portion, as the inner diameter may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of increased compression strength along the length of the coupled pipes to prevent unwanted decoupling or leakage. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable."
Further, the claimed range of 1% to 10% appear to be arbitrary values in light of the specification. The specification on page 19 in lines 9-19 describes having more than 10% results in “a possibility increases that a contact of an outer surface of the second pipe and the front end pressing portion may be released”, which in other words, the front end pressing portion inner diameter would not contact or provide enough contact to the outer surface of the second pipe if the front end pressing portion inner diameter is approximately equal to or more than the diameter of the outer surface of the second pipe. Additionally, the specification describes “smaller than 1% of the rear end pressing portion inner diameter, there is no practical benefit in a pressing portion structure of a two-stage configuration”, which in other words, less than 1% would result in the inner diameter of the front end pressing portion being closer to equal to the inner diameter of the rear end pressing portion. Accordingly, the range 1% to 10% are arbitrary values since values less than 1% and values more than 10% do not produce unexpected results to one of ordinary skill in the art. 
Lastly, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).
In regard to claim 8, Thrift discloses the sealed sleeve of claim 8, wherein the inner diameter of the front end pressing portion between the pressing portion and the pressing introducing portion is constant (Fig. 1, diameter of 40 is constant).
In regard to claim 11, Thrift discloses a method of installing the sealed sleeve of claim 1 (See claim 1 above), the method comprising: 
inserting the sealed sleeve to the first pipe such that the inlet is adjacent to the insertion coupling portion (Figs. 2 and 3, the inlet of 16 is adjacent to the insertion coupling portion defined by the overlap between 12 and 14); 
insertion coupling the first pipe to the second pipe with the sealed sleeve inserted (Fig. 3 shows 16 inserted over the first and second pipes 12 and 14); 
inserting an end portion of the second pipe into the inlet side of the sealed sleeve (Fig. 3, an end portion of 14 is inserted into the inlet side of 16); 
enabling an end portion of the second pipe to arrive at the second boundary portion of the pressing portion (Fig. 3, 14 arrives at a location of the indicated second boundary portion), as the second pipe is inserted along the curved surface of the inner wall of the pressing introducing portion, by applying a pressure to an end portion of the outlet side of the sealed sleeve (Figs. 2 and 3, 14 is inserted through the curved surface of the pressing introducing portion and pressure is applied to an end portion of the outlet side of 16 as shown in Fig. 3); 
enabling the second pipe end portion to arrive at the first boundary portion of the pressing portion by applying a pressure to the end portion of the outlet side the sealed sleeve (Fig. 3, 14 arrives at the indicated first boundary portion of 16 as shown); and 
enabling sealing connection of the first pipe and the second pipe to be complete, as the pressing portion applies a sealing pressure to the insertion coupling portion (Fig. 3 shows the pressing portion of 16 applying a sealing pressure to the overlap of 12 and 14).  

Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Thrift et al. (US 6,367,850) in view of Liebig (US 5,346,262).
In regard to claims 4 and 9-10, Thrift discloses the sealed sleeve of claim 3, but does not expressly disclose an embossing structure that protrudes from a main body outer surface as an identification structure that is adjacent to the outlet or an engraving structure that is depressed from the main body outer surface that is adjacent the inlet. 
In the related field of press-fit sleeves for tubes, Liebig teaches a sleeve with a flange at an outlet end (Fig. 3, flange at 25 can be interpreted as an embossing structure that protrudes from a main body at an outlet end and the tubular portion adjacent to 25 can be interpreted as an engraving structure depressed relative to the flange 25).
It would have been obvious to one having ordinary skill in the art to have modified the outer surface at 32 of Thrift to include a flange that defines an embossing structure at an outlet end that results in an engraving structure adjacent the embossing structure at an inlet end in order to have the advantage of providing a pressure surface for a tool to assemble a tube connection as taught by Liebig in 3:6-17.
In regard to claim 5, Thrift and Liebig discloses the sealed sleeve of claim 4, but does not expressly disclose the embossing structure has a step of 0.2 mm to 2 mm from the main body outer surface.
While Thrift in view of Liebig do not expressly disclose the embossing structure has a step of 0.2 mm to 2 mm from the main body outer surface; the step length may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters. 
It would have been obvious to one having ordinary skill in the art to have modified Thrift in view of Liebig to have a step length of 0.2 mm to 2 mm from the main body outer surface, as the length may be optimized to the desired operational parameters through the use of routine experimentation to have the advantage of providing a stronger grip and adaptable for various tools. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable."
Further, the applicant’s specification on page 20 in lines 1-9 recites “smaller than 0.2mm , in a situation in which a worker works with a glove worn, identification is difficult, and when a step of the identification structure from the outer surface of the main body is larger than 2mm, it is disadvantageous in a cost price” which describes the range as being conditional if a worker wears a glove and relative to a price, however, less than 0.2 mm or more than 2 mm does not affect the critical function of the sleeve which is to connect and seal two pipe ends. It appears that less than 0.2 mm would still allow workers without gloves to operate the sleeve. Additionally, it appears more than 2 mm is only a matter of price and not function. Since 2 mm is ten times the amount 0.2 mm, the cost of 2 mm in light of the specification appears to be ten times that of 0.2 mm which can be interpreted as disadvantageous. Therefore, the specification is absent persuasive evidence that the claimed range of 0.2 mm to 2 mm was critical. 
Lastly, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM S. CHOI/Examiner, Art Unit 3679